
	

114 HCON 6 IH: Expressing the sense of Congress that the United States should provide, on an annual basis, an amount equal to at least one percent of United States gross domestic product (GDP) for nonmilitary foreign assistance programs.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 6
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Ms. Lee submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the United States should provide, on an annual basis, an
			 amount equal to at least one percent of United States gross domestic
			 product (GDP) for nonmilitary foreign assistance programs.
	
	
		Whereas, on April 3, 1948, President Harry Truman signed into law the Economic Recovery Act of
			 1948, inspired by a plan of economic trade and assistance for European
			 countries proposed by Secretary of State George C. Marshall, otherwise
			 known as the Marshall Plan;
		Whereas, from the years 1947 to 1951, the United States gave $13 billion, equivalent to $137
			 billion in 2007, in economic aid and technical assistance to assist in the
			 economic recovery of 16 European countries;
		Whereas the Marshall Plan, among other objectives, sought to assure global peace and defend the
			 national security of the United States through direct foreign assistance
			 programs aimed at combating economic, social, and political degradation;
		Whereas poverty, lack of opportunity, and environmental degradation are recognized as significant
			 contributors to socioeconomic and political instability, as well as to the
			 exacerbation of disease pandemics and other global health threats;
		Whereas elevating the United States standing in the world represents a critical and essential
			 element of any strategy to improve national and global security by
			 mitigating the root causes of conflict and multinational terrorism,
			 strengthening diplomatic and economic relationships, preventing global
			 climate change, curbing weapons proliferation, and fostering peace and
			 cooperation between all nations;
		Whereas the Foreign Assistance Act, signed into law on September 4, 1961, reaffirms the traditional humanitarian ideals of the American people and renews its commitment to assist
			 people in developing countries to eliminate hunger, poverty, [and] illness;
		Whereas Congress created the Peace Corps in 1961 and the United States has since sent more than
			 200,000 volunteers to 139 nations to promote the Peace Corps’ mission of
			 world peace and friendship through service in the developing world;
		Whereas, on November 3, 1961, President John F. Kennedy established the United States Agency for
			 International Development (USAID) with the aim of providing direct support
			 to developing countries in a manner free of political and military
			 influence;
		Whereas over the last 10 years, Congress and successive Executive Branch administrations have
			 worked to more than double foreign assistance and implement a number of
			 new foreign aid initiatives to support global health, development, human
			 rights, and good governance including the Millennium Challenge Account
			 (MCA), the President’s International Education Initiative, the President’s
			 Malaria Initiative (PMI), the President’s Emergency Plan for AIDS Relief
			 (PEPFAR), the Global Food Security and Feed the Future Initiatives, and
			 the Global Health Initiative;
		Whereas President Obama has expressed his commitment to achieve the Millennium Development Goal of
			 cutting extreme poverty and hunger around the world in half by 2015, as
			 well as his intent to double the level of foreign assistance to meet that
			 goal;
		Whereas the United States has pledged its support, along with every United Nations member state and
			 numerous international organizations, to achieve the United Nations
			 Millennium Development Goals in order to reduce extreme poverty, support
			 sustainable development, and address the needs of the world’s most
			 vulnerable populations;
		Whereas the United Nations Millennium Development Goals, derived from the United Nations Millennium
			 Declaration signed on September 8, 2000, seek to eradicate extreme poverty
			 and hunger, achieve universal primary education, promote gender equality
			 and empower women, reduce child mortality, improve maternal health, combat
			 HIV/AIDS, malaria, and other diseases, ensure environmental
			 sustainability, and develop a global partnership for development;
		Whereas the United Nations Department of Economic and Social Affairs indicates that in June 2010,
			 progress was either insufficient, absent, or deteriorating for more than
			 half of key targets related to compliance with the United Nations
			 Millennium Development Goals;
		Whereas the World Bank estimates that in 2005, 1.4 billion people across the globe were
			 experiencing extreme poverty, living on less than $1.25 a day;
		Whereas according to the United Nations Development Program’s 2010 Human Development Report more than 1.7 billion people (across 104 countries examined in the report) live in
			 multidimensional poverty according to the Multidimensional Poverty Index
			 (MPI), an indicator which provides a comprehensive picture of severe
			 deprivations common to poor households including in health, education, and
			 standard of living;
		Whereas the United Nations Food and Agriculture Organization (FAO) estimates that the number of
			 undernourished people in the world totaled 925 million in 2010, equivalent
			 to 13.4 percent of the world population and representing an increase of
			 roughly 100 million people from 1990;
		Whereas the United Nations Framework Convention on Climate Change (UNFCCC) Secretariat has
			 indicated that by 2030, the cost of adapting to global climate change
			 could amount to more than $170 billion annually, with $28 billion to $67
			 billion per year required to meet the needs of the developing world;
		Whereas in 2009, the United States was in the bottom five of the world's 23 wealthiest countries in
			 official development assistance funding as a percentage of gross national
			 income (GNI), totaling $28.7 billion and representing 0.2 percent;
		Whereas, on November 26, 2007, United States Secretary of Defense Robert M. Gates stated that
			 funding for nonmilitary foreign affairs programs remains disproportionately small relative to what we spend on the military and to the importance of
			 such capabilities and called for a dramatic increase in spending on the civilian instruments of national security—diplomacy, strategic
			 communications, foreign assistance, civic action, and economic
			 reconstruction and development.;
		Whereas, on December 15, 2010, Secretary of State Hillary Rodham Clinton released the first-ever
			 Quadrennial Diplomacy and Development Review (QDDR), a blueprint for a
			 whole-of-government approach to diplomacy and development, noting in
			 public remarks that U.S. civilian power is a wise investment for American taxpayers that will pay off by averting
			 conflicts, opening markets, and reducing threats;
		Whereas a principal objective of the foreign policy of the United States, as codified in the
			 Foreign Assistance Act of 1961, is the encouragement and sustained support of the people of developing countries in their efforts to
			 acquire the knowledge and resources essential to development and to build
			 the economic, political, and social institutions which will improve the
			 quality of their lives;
		Whereas broad-based country- and community-ownership, sustainable and responsible trade
			 opportunities, the robust engagement of vulnerable populations including
			 women, and a commitment to improve governance and the rule of law, are all
			 critical to the long-term success of development programs;
		Whereas individuals, businesses, and philanthropic organizations across the United States continue
			 to play a vital and increasing role in international efforts to create a
			 more peaceful and prosperous world for all individuals through direct and
			 indirect assistance;
		Whereas studies indicate that a majority of the individuals in the United States, whose tax dollars
			 fund Federal expenditures, support increasing funding to meet the
			 Millennium Development Goals and to committing a higher percentage of GDP
			 to address global poverty; and
		Whereas a firm and significant financial commitment to enhance United States foreign assistance
			 programs exemplifies the compassion and resolve of the people of the
			 United States to benefit and empower all peoples of the world for the
			 betterment of humankind: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes that foreign assistance programs are of critical importance in promoting national
			 security, demonstrating the humanitarian spirit of the people of the
			 United States, and improving the credibility and standing of the United
			 States in world affairs; and
			(2)expresses its support for attaining the goal of providing, on an annual basis, an amount equal to
			 no less than one percent of United States gross domestic product (GDP) for
			 nonmilitary foreign assistance programs.
			
